UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 WNS STUDIOS, INC. (Exact name of registrant as specified in its charter) Nevada 42-1768077 (State of incorporation or organization) (I.R.S. Employer Identification No.) 3811 13th Avenue Brooklyn, NY 11218 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A. (d), check the following box. x Securities Act registration statement file number to which this form relates: File No. 333-190886 (if applicable). Securities to be registered pursuant to Section 12(g) of the Act: common stock, $0.001 par value. Item 1. Description of Registrant’s Securities to be Registered. The following description of the authorized capital stock of WNS Studios, Inc. (the “Company”) does not purport to be complete and is subject to and qualified in its entirety by its Articles of Incorporation, which are included as an exhibit to the Registration Statement on Form S-1 filed with the Securities and Exchange Commission on February 3, 2011 (file no. 333-172050) and by the applicable provisions of the Nevada Revised Statutes. Common Stock The Company is authorized to issue 100,000,000 shares of common stock, par value $0.001, of which 4,500,000 shares are issued and outstanding as of July 18, 2014. Each holder of shares of our common stock is entitled to one vote for each share held of record on all matters submitted to the vote of shareholders, including the election of directors. The holders of shares of common stock have no preemptive, conversion, subscription or cumulative voting rights. There is no provision in our Articles of Incorporation or By-laws that would delay, defer or prevent a change in control of our company. Preferred Stock The Company is authorized to issue 10,000,000 shares of stock, par value $0.001. There are no shares of preferred stock issued. Warrants and Options Currently, there are no warrants, options or other convertible securities outstanding. Item 2. Exhibits. Exhibit No. Description Articles of Incorporation (1) Bylaws (2) Incorporated herein by reference to Exhibit 3.1 of the Company’s Registration Statement on Form S-1, file number 333-172050, filed with the SEC on February 3, 2011. Incorporated herein by reference to Exhibit 3.2 of the Company’s Registration Statement on Form S-1, file number 333-172050, filed with the SEC on February 3, 2011. 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities and Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. WNS STUDIOS, INC. Dated: July 21, 2014 By: /s/Moses Gross Name: Moses Gross Title: President, Chief Executive Officer, Treasurer and a director (Principal Executive, Financial and Accounting Officer) 3
